Citation Nr: 1400848	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 16, 2009, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1977.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision, which awarded a TDIU, effective March 16, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the assigned effective date for the TDIU.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  In February 2012, the Board, inter alia, denied an earlier effective date for TDIU.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision, setting aside the Board's decision and remanding the matter to the Board for readjudication consistent with the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

For reasons expressed below, the matter on appeal is being remanded to the RO,  via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record.  VA treatment records establish that the Veteran has been diagnosed with CAD.  Recently amended regulations provide presumptive service connection for CAD as a result of exposure to herbicides.  Specifically, VA amended the regulations pertaining to diseases associated with exposure to certain herbicide agents to include ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  In this regard, the record reflects that the Veteran served in the Republic of Vietnam and, therefore, he is presumed to have been exposed to herbicides.   The agency of original jurisdiction (AOJ)-here, the RO-has yet had the opportunity to adjudicate the claim of entitlement to service connection for CAD, to include as a result of herbicide exposure, and the issue is thus referred to the RO for appropriate action.


REMAND

In light of the Court's Memorandum Decision and the Board's review of the claims file, further RO action on the claim is warranted.

The Veteran contends that he is entitled to an effective date for TDIU earlier than March 16, 2009.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The Veteran did not, at any time before March 16, 2009, meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU.  Effective December 1, 1977, the Veteran's combined rating was 10 percent.  Effective September 20, 2005, his combined rating was 30 percent, and effective October 12, 2007, his combined rating was 50 percent.

However, as noted by the Court, there is evidence in this case suggesting that the Veteran's symptoms associated with his service-connected disabilities may have rendered him incapable of obtaining or retaining substantially gainful employment prior to March 16, 2009.

In that regard, in October 2007, a private clinician opined that the Veteran was "permanently and totally disabled and unemployable" due to the severity of his posttraumatic stress disorder (PTSD) symptoms.  Moreover, a November 2007 VA examiner noted that the Veteran retired in 2001 "ostensibly due to medical problems (heart conditions, vision problems, etc.).  He was also stressed mentally, which likely contributed to mental conditions."  The examiner further noted that the Veteran's "PTSD symptoms (sleep disturbance, intrusive thoughts, etc.) and the stress of working led to vet's retirement in 2001."  The Court essentially noted these records appear to have raised an informal claim for an extra-schedular TDIU.

To avoid any prejudice to the Veteran, the RO should consider, in connection with the claim for an earlier effective date,  the matter of whether an extra-schedular TDIU is assignable prior to March 16, 2009, in the first instance.  Moreover, given the noted facts, as well as the prescribed procedures for awarding a TDIU on an extra-schedular basis-set forth 38 C.F.R. § 4.16(b)-the Board finds that, on remand, the RO should refer this matter to VA's Director of Compensation and Pension for consideration of whether, pursuant to a 2007 informal claim, an extra-schedular TDIU was warranted prior to March 16, 2009.  

Prior to referral and readjudication of the claim, to ensure that all due process requirements are met and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, submit to VA's Director of Compensation and Pension Service the question of whether, pursuant to a 2007 claim for a TDIU, whether, pursuant to a 2007 informal claim, an extra-schedular TDIU was warranted prior to March 16, 2009.  
  
4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for an effective date earlier than March 16, 2009 for awards of a TDIU, in light of all pertinent evidence (to include medical records and the opinion of VA's Director of Compensation and Pension) and legal authority.  Adjudication of the claim should include specific consideration of whether, pursuant to a 2007 informal claim, an extra-schedular TDIU was warranted prior to March 16, 2009.

6. If the benefit sought on appeal remains denied, urnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered-to specifically include 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


